DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 26, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4:  Claim 4 requires “at least one lock mandrel shear element” however this is also required in line 9 of claim 1.  As such it is unclear if the “at least one lock mandrel shear element” of claims 1 and 4 are the same shear element(s) or separate features.

Regarding claim 5:  Claim 5 requires “at least one lock mandrel shear element” however this is also required in line 9 of claim 1.  As such it is unclear if the “at least one lock mandrel shear element” of claims 1 and 4 are the same shear element(s) or separate features.

Regarding claim 7:  The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much higher than atmospheric pressure the threshold pressure needs to be to be considered “substantially higher”.  See MPEP 2173.05(b)(III)(D) reproduced below.

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-3, 6, and 8-20 are allowed.

Claims 4, 5, 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:

George et al. (US 4,690,227, George) is considered one of the most relevant prior art references.  George discloses a firing head assembly 200 for use with a percussion initiator 90, the firing head assembly comprising:
a tubular housing Fig 5 having a first end 202, a second end 206 and a lumen 70/284/288 extending between the first end and the second end Fig 5;
a valve 250 slidably disposed within the tubular housing Fig 5, 7, the valve having a piston end 258 exposed to the tubular housing lumen;
242 disposed in the tubular housing between the valve and the tubular housing second end Fig 5, 7, the lock mandrel restrained from axial movement within the tubular housing by one or more lock mandrel shear elements 278; and
a firing pin holder 280 disposed in the tubular housing between the lock mandrel and the tubular housing second end, the firing pin holder having a firing pin 300 and a latch 312.

George fails to disclose that the firing head assembly includes an engagement mechanism operably contacting the lock mandrel and the firing pin holder latch, the engagement mechanism switchable between an engaged arrangement and a disengaged arrangement;
wherein the engagement mechanism, when in the engaged arrangement, restrains the firing pin holder from axial movement relative to the firing head assembly;
the engagement mechanism, when in the disengaged arrangement, is disengaged from the firing pin latch and does not restrain axial movement of the firing pin holder relative to the firing head assembly; and
the engagement mechanism is configured to transition from the engaged arrangement to the disengaged arrangement in response to an axial movement of the lock mandrel.

George et al. (US 4,911,251, George2) is also a relevant prior art reference.  George2 discloses a firing head assembly 10 for use with a percussion initiator 82, the firing head assembly comprising:
Fig 2 having a first end 24, a second end 20 and a lumen Fig 2 extending between the first end and the second end Fig 2;
a valve 30/34 slidably disposed within the tubular housing Fig 2, the valve having a piston end 44 exposed to the tubular housing lumen;
a lock mandrel 62 disposed in the tubular housing between the valve and the tubular housing second end Fig 2, 4, the lock mandrel restrained from axial movement within the tubular housing by one or more lock mandrel shear elements 78; and
a firing pin holder 48 disposed in the tubular housing between the lock mandrel and the tubular housing second end, the firing pin holder having a firing pin 64; and 
an engagement mechanism 50 operably contacting the lock mandrel and the firing pin holder latch Fig 4, the engagement mechanism switchable between an engaged arrangement Fig 4 and a disengaged arrangement Fig 5;
wherein the engagement mechanism, when in the engaged arrangement, restrains the firing pin holder from axial movement relative to the firing head assembly Fig 4; and
the engagement mechanism, when in the disengaged arrangement, is disengaged from the firing pin latch and does not restrain axial movement of the firing pin holder relative to the firing head assembly Fig 5.

George2 fails to disclose that the engagement mechanism is configured to transition from the engaged arrangement to the disengaged arrangement in response to an axial movement of the lock mandrel.



Regarding claim 8:

George discloses a method for activating a percussion initiator 90 utilizing a firing head 200 disposed in a tubular housing Fig 2, the tubular housing having a first end 202, a second end 206 and a lumen extending 70/284/288 between the first end and the second end, the method comprising:
pumping fluid into the first end of the tubular housing, the fluid exerting a fluid pressure on a valve 250 that is slideably disposed in the tubular housing lumen Fig 5, 7 – 12:62-67;
moving the valve axially toward the second end of the tubular housing as a result of the fluid pressure Fig 5, 7;
restraining a lock mandrel 242 from axial movement within the tubular housing with a restraining element 278, the lock mandrel being disposed in the tubular housing lumen between the valve and the tubular housing second end Fig 5, 7;
exerting a force on the lock mandrel sufficient to overcome the restraining element, the force exerted by the valve 12:62-67;
Fig 5; and
activating the percussion initiator by moving the firing pin holder and causing the firing pin to strike the percussion initiator Fig 8.

George fails to disclose that the method involves contacting a latch portion of a firing pin holder with an engagement mechanism, contact between the latch portion and the engagement mechanism preventing axial movement of the firing pin holder and disengaging the engagement mechanism from the latch portion of the firing pin holder by the shift of the distal end of the lock mandrel.

As such, with respect to claim 8, the prior art of record a method for activating a percussion initiator that involves contacting a latch portion of a firing pin holder with an engagement mechanism, contact between the latch portion and the engagement mechanism preventing axial movement of the firing pin holder and disengaging the engagement mechanism from the latch portion of the firing pin holder by the shift of the distal end of the lock mandrel as recited in the claimed method.

Regarding claim 11:

George discloses a firing head assembly 200, comprising:
a tubular housing Fig 5 having a first end 202, a second end 206, and a lumen 70/284/288 extending between the first end and the second end;
242 slidably disposed within the tubular housing lumen adjacent the first end of the tubular housing Fig 5;
a valve 250 slidably disposed within the valve sleeve Fig 5, the valve having a piston end 258 exposed to the tubular housing lumen at the first end of the tubular housing Fig 5; and
a firing pin holder 280 having a firing pin 300 and a latch 312.

George fails to disclose that the firing head assembly includes a lock mandrel having a head, a shaft, a distal end and a groove formed in the shaft adjacent the distal end, the lock mandrel restrained from axial movement within the tubular housing by one or more lock mandrel restraining elements and an engagement mechanism operably disposed between and contacting the lock mandrel and the firing pin holder latch, wherein the firing pin holder is restrained from axial movement relative to the tubular housing by the engagement mechanism, axial movement of the firing pin holder is enabled by axial movement of the lock mandrel resulting in alignment of the engagement mechanism and the groove such that the engagement mechanism engages the groove and no longer contacts the firing pin holding latch.

George2 discloses a firing head assembly 10, comprising:
a tubular housing Fig 2 having a first end 24, a second end 20, and a lumen Fig 2extending between the first end and the second end;
a valve sleeve 34 disposed within the tubular housing lumen adjacent the first end of the tubular housing Fig 2;
30 slidably disposed within the valve sleeve Fig 2, the valve having a piston end 44 exposed to the tubular housing lumen at the first end of the tubular housing Fig 2, 4;
a lock mandrel 62 having a head Fig 4, a shaft Fig 4, a distal end Fig 4 and a groove 54 formed in the shaft adjacent the distal end, the lock mandrel restrained from axial movement within the tubular housing by one or more lock mandrel restraining elements 78;
a firing pin holder 48 having a firing pin 64; and
an engagement mechanism 50 operably disposed between and contacting the lock mandrel and the firing pin holder latch Fig 4;
wherein the firing pin holder is restrained from axial movement relative to the tubular housing by the engagement mechanism Fig 4, 5.

George2 fails to disclose that the valve sleeve is slidably disposed within the tubular housing, the firing pin holder including a latch, and that axial movement of the firing pin holder is enabled by axial movement of the lock mandrel resulting in alignment of the engagement mechanism and the groove such that the engagement mechanism engages the groove and no longer contacts the firing pin holding latch.

As such, with respect to claim 11, the prior art of record fails to suggest a firing head assembly that includes an engagement mechanism operably disposed between and contacting a lock mandrel and a firing pin holder latch, wherein axial movement of the firing pin holder is enabled by axial movement of the lock mandrel resulting in alignment of the engagement mechanism and the groove such that the engagement mechanism engages the groove and no longer contacts the firing pin holding latch as recited in the claimed combination.

Regarding claims 2-7, 9, 10, and 12-20:  These claims are considered allowable due to their dependence on one of the above claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/8/2021